Citation Nr: 1039287	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right ear 
hearing loss. 

2.  Entitlement to a compensable rating for service-connected 
left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.  In June 2009, the Board 
remanded the matter for additional development.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
hearing loss was initially denied as not well grounded by an 
April 2000 rating decision.  He did not appeal. 

2.  In February 2002, the RO readjudicated the Veteran's claim of 
entitlement to service connection for right ear hearing loss and 
denied it on the merits.  He did not appeal. 

3.  The evidence submitted since February 2002 does not relate to 
a necessary unestablished fact and fails to raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for right ear hearing loss. 

4.  VA audiometric test results from October 2006 show that the 
Veteran had level IV hearing in his left ear.

5.  VA audiometric test results from January 2007 show that the 
Veteran had level VII hearing in his left ear.

6.  VA audiometric test results from April 2010 show that the 
Veteran had level III hearing in his left ear.




CONCLUSIONS OF LAW

1.  The February 2002 rating decision that denied entitlement to 
service connection for right ear hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted since the 
February 2002 rating decision that denied entitlement to service 
connection for right ear hearing loss and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

4.  The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 
4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
as well as the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To 
satisfy this requirement, Secretary is required to look at the 
basis for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that would found insufficient in the previous 
denial.  Id. at 9-10.

A letter sent in August 2006 provided the Veteran with notice of 
the evidence needed to reopen his claim for service connection 
for right ear hearing loss and the evidence needed to 
substantiate that claim, i.e. evidence showing the condition 
claimed was incurred in or is due to service.  The August 2006 
letter was also legally sufficient with regard to the Veteran's 
claim seeking a compensable rating for his service-connected left 
ear hearing loss.  Therefore, the Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An additional letter, 
complying with the Board's June 2009 remand instructions, was 
sent to the Veteran in June 2009.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
service treatment records and VA treatment records.  In June 
2009, the Board remanded the matter for the purpose of obtaining 
an April 15, 2009 examination report referenced by the Veteran in 
his May 2009 substantive appeal.  However, it has been determined 
that no such examination report exists; it is likely that the 
Veteran meant to refer to his April 15, 2008 VA examination 
report which is already of record.  Therefore, any further 
efforts to obtain this report would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  As the requested development has otherwise 
been completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Lastly, VA examinations were conducted in January 2007 and April 
2008, and, in accordance with the Board's remand instructions, 
again in April 2010.  At each examination, the examiner reviewed 
the claims file, considered the Veteran's history of hearing 
loss, and provided adequate clinical findings.  As the 
examinations provided were accurate, descriptive, and based on 
the complete medical record, including the Veteran's lay 
assertions, VA has fulfilled any duty to provide a thorough and 
contemporaneous medical examination.  And as requested in the 
June 2009 remand, the VA examiner in April 2010 discussed the 
effect of the Veteran's left ear hearing loss on his occupation 
and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.




II.  New and Material Evidence

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "[I]n order to establish service connection or 
service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system such 
as sensorineural hearing loss, when such disability is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In April 2000, the RO denied the Veteran's claim seeking service 
connection for bilateral hearing loss as not well grounded.  In 
February 2002, the RO readjudicated the claim and denied it on 
the merits on the grounds that the Veteran's right ear hearing 
loss was not incurred in or due to military service.  In doing 
so, the RO noted that service medical records, including the 
Veteran's separation examination, did not show right ear hearing 
loss during service or at discharge, and that, furthermore, mild 
to moderate hearing loss at frequencies of 3000 to 4000 Hertz 
were not demonstrated by the medical evidence of record until 25 
years after discharge from service.  The Veteran was notified of 
this decision and of his appellate rights by letter dated 
February 20, 2002.  He did not appeal.  Therefore, the February 
2002 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The Veteran filed a claim to reopen in June 2006.  A previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if 
it, either by itself or considered in conjunction with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).
	
At the time of the February 2002 rating decision, the evidence of 
record consisted of the Veteran's service treatment records; 
treatment records from the VA Medical Center in San Juan, Puerto 
Rico, dated from 1984 to 1997; and a January 2002 VA examination 
report.  On VA examination in January 2002, the Veteran stated 
that he had progressive hearing loss since 1969 and that he was 
exposed to noise during service.  Right ear hearing loss in 
accordance with 38 C.F.R. § 3.385 was shown at that time, as well 
as on a previous audiogram dated in September 1995.  

Since February 2002, new VA treatment records dated from 2004 to 
2009 and new VA examination reports dated in January 2007 and 
April 2010 have been associated with the Veteran's claims file.  
These records establish the existence of right ear hearing loss 
and are therefore cumulative of the evidence that was before the 
RO in January 2002.  

The Veteran was also provided with a VA examination in April 2008 
in order to obtain an etiological opinion with regard to his 
right ear hearing loss.  As there is no other etiological opinion 
of record, this evidence is not cumulative or redundant.  
However, as the opinion provided is that it is less likely than 
not that the Veteran's right ear hearing loss is caused by or a 
result of noise exposure during service, this evidence is not 
material because it does not provide a reasonable possibility of 
substantiating the Veteran's service-connection claim.  
Accordingly, this evidence does not provide a basis for reopening 
the claim.  See 38 C.F.R. § 3.156.  

The Veteran maintains that he was exposed to noise during service 
and that this caused his current hearing loss.  See VA Form 9, 
dated May 1, 2009.  This statement is cumulative of his 
assertions that were before the RO in January 2002 and is 
therefore not new.  And even if new, the Veteran is not competent 
to provide an opinion as to the etiology of his hearing loss; 
therefore, the statement is not material.   

As new and material evidence has not been submitted, the 
Veteran's claim to reopen his previously denied claim for 
entitlement to service connection for right ear hearing loss is 
denied.


III.  Increased Rating

The Veteran contends that his service-connected left ear hearing 
loss has worsened.  Disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
However, as discussed below, because the Veteran's symptoms do 
not rise to the level of severity needed to justify a compensable 
rating throughout the appellate period, the application of staged 
ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

Where impaired hearing is only service-connected for one ear, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for impairment of I, subject to the applicable 
provisions of 38 C.F.R. § 3.383, pertaining to special 
consideration for paired organs.  38 C.F.R. § 4.85(f).  As the 
Veteran does not have hearing loss in one ear as a result of his 
service-connected disability to a degree of 10 percent or more, 
38 C.F.R. § 3.383(a)(3) does not apply.    

VA treatment records show that the Veteran underwent an 
audiological evaluation in October 2006.  The results of this 
evaluation are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
40
74
72
75

The average pure tone threshold in the Veteran's left ear was 57 
decibels.  On the Maryland CNC test, the Veteran received a score 
of 80 percent for the left ear for word recognition.  The 
diagnostic impression was mild to severe sensorineural hearing 
loss above 1000 Hertz for the left ear.

The October 2006 results equate to an assignment of level IV for 
his left ear.  Using an assignment of I for nonservice-connected 
right ear in accordance with 38 C.F.R. § 4.85(f), this assignment 
does not merit a compensable rating using Table VI.  Table VIA is 
not applicable under the criteria specified in 38 C.F.R. § 4.86.  

In connection with his current claim seeking an increased rating 
for left ear hearing loss, the Veteran also underwent two VA 
audiological exams.  The results of the January 2007 exam are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
80
80
85

The average pure tone threshold in the Veteran's left ear was 70 
decibels.  On the Maryland CNC test, the Veteran received a score 
of 60 percent for the left ear for word recognition.  The 
examiner noted that that the Veteran had difficulty following 
conversation in crowded and noisy environments, hearing the 
television, and following telephone conversation.  The examiner 
diagnosed the Veteran with borderline normal hearing at 500 Hertz 
with mild to severe sensorineural hearing loss from 1000 to 4000 
Hertz and severely reduced speech recognition ability.  Middle 
ear function was normal.  

The January 2007 results equate to an assignment of level VII for 
his left ear.  Using an assignment of I for nonservice-connected 
right ear in accordance with 
38 C.F.R. § 4.85(f), this assignment does not merit a compensable 
rating using Table VI.  Table VIA is not applicable under the 
criteria specified in 38 C.F.R. 
§ 4.86.  

The Veteran underwent another VA audiological examination in 
April 2010.  The results are as follows, with puretone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
30
45
75
75
70

The average pure tone threshold in the Veteran's left ear was 66 
decibels.  On the Maryland CNC test, the Veteran received a score 
of 90 percent for the left ear for word recognition.  Based on 
these results, the examiner diagnosed the Veteran with mild to 
severe sensorineural hearing loss.  The examiner also noted that 
the Veteran's voluntary responses were inconsistent and that the 
results were inconsistent with the most recent audio test 
reviewed by the examiner, and recommended that he be tested with 
an objective diagnostic tool.  The examiner stated that the 
Veteran's hearing loss had a significant effect on his 
occupational activities and no effect on usual daily activities.  

The April 2010 results equate to an assignment of level III for 
the left ear.  Using an assignment of I for nonservice-connected 
right ear in accordance with 38 C.F.R. 
§ 4.85(f), this assignment does not merit a compensable rating 
using Table VI.  Table VIA is not applicable under the criteria 
specified in 38 C.F.R. § 4.86.  

The Board notes the concerns regarding the inconsistency between 
the January 2007 and April 2010 results, but, as the examination 
showing significantly worse hearing still results in a 
noncompensable evaluation, the Board finds that there no 
prejudice results to the Veteran from proceeding with the 
adjudication of his appeal based on the evidence of record.  

According to the evidence of record, interpreted in the matter 
most favorable to the Veteran, the Veteran is not entitled to a 
compensable schedular rating for left ear hearing loss, and his 
claim for an increased rating for left ear hearing loss is 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  As such, 
the Board has looked to the examination results showing the most 
severe levels of left ear hearing loss in order to assess the 
severity of the Veteran's hearing.  However, as these results 
still do not justify a compensable rating, the preponderance of 
the evidence is against the Veteran's claim for a higher rating.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's left ear 
hearing loss (i.e., difficulty hearing in most situations) are 
not shown to cause any impairment that is not already 
contemplated by the rating criteria, and the Board finds that the 
rating criteria reasonably describe his disability.  For these 
reasons, referral for consideration of an extraschedular rating 
is not warranted.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for right ear hearing loss is denied.

Entitlement to a compensable rating for service-connected left 
ear hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


